IN THE UNITED STATES DISTRICT GORAIERN DISTRICT OF TEXAS
FOR THE NORTHERN DISTRICT GF TEXAS
DALLAS DIVISION
UNITED STATES OF AMERICA § OCT 24 2019
§
v. § CASE N: 3:19-€8-00091-
§ CLERK, U.S. DISTRICT COURT
JUAN LOPEZ (1) § By a

 

 

 

 

REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

JUAN LOPEZ, by consent, under authority of United States v. Dees, 125 F.3d 261 (Sth Cir. 1997), has appeared

before me pursuant to Fed. R. Crim.P. 11, and has entered a plea of guilty to Count(s) One of the Information. After
cautioning and examining JUAN LOPEZ under oath concerning each of the subjects mentioned in Rule 11, I determined
that the guilty plea was knowledgeable and voluntary and that the offense(s) charged is supported by an independent basis
in fact containing each of the essential elements of such offense. | therefore recommend that the plea of guilty be accepted,
and that JUAN LOPEZ be adjudged guilty of 18 U.S.C. § 922(g)(5)(A), namely, Possession of a Firearm by an Illegal
Alien and have sentence imposed accordingly. After being found guilty of the offense by the district judge,

Date:

The defendant is currently in custody and should be ordered to remain in custody.

The defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(1) unless the Court finds by clear and
convincing evidence that the defendant is not likely to flee or pose a danger to any other person or the community
if released.

O The Government does not oppose release.
O The defendant has been compliant with the current conditions of release.
O I find by clear and convincing evidence that the defendant is not likely to flee or pose a danger to any other

person or the community if released and should therefore be released under § 3142(b) or (c).

The Government opposes release.

The defendant has not been compliant with the conditions of release.

If the Court accepts this recommendation, this matter should be set for hearing upon motion of the
Government.

OoO0

The defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(2) unless (1)(a) the Court finds there is a
substantial likelihood that a motion for acquittal or new trial will be granted, or (b) the Government has
recommended that no sentence of imprisonment be imposed, or (c) exceptional circumstances are clearly shown
under § 3145(c) why the defendant should not be detained, and (2) the Court finds by clear and convincing evidence
that the defendant is not likely to flee or pose a danger to any other per. r the community if released.

   

24th day of October, 2019

 

Failure to file written objections to this Report and Recommendation within fourteen (14) days from the date of its service
shall bar an aggrieved party from attacking such Report and Recommendation before the assigned United States District
Judge. 28 U.S.C. §636(b)(1)(B).

 
